Exhibit 10.5
 
EMPLOYMENT AGREEMENT
 
AGREEMENT dated as of July 1, 2013 between Limor Regular, residing at
_________________ (“Executive”), and Ascend Acquisition Corp., a Delaware
corporation having its principal office at 525 Washington Ave., Jersey City,
NJ  (“Company”);
 
WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, on the terms and conditions herein set forth.
 
IT IS AGREED:
 
1.             Employment, Duties and Acceptance.
 
1.1          General.  The Company hereby agrees to employee Executive as its
Chief Operating Officer (“COO”).  All of Executive’s powers and authority in any
capacity shall at all times be subject to the direction and control of the
Company’s Board of Directors.  The Board may assign to Executive such management
and supervisory responsibilities and executive duties for the Company or any
subsidiary of the Company, including serving as an executive officer and/or
director of any subsidiary, as are consistent with Executive’s status as
COO.  The Company and Executive acknowledge that Executive’s primary functions
and duties as COO shall be tomanage all hands-on operational aspects of the
Company and to report to the Company’s Chief Executive Officer or his designee.
The Executive’s duties shall be similar to those customarily performed by
comparable officers of similar companies.  The Company also appoints Executive
as COO to all of its subsidiaries.
 
1.2          Full-Time Position.  Executive accepts such employment and agrees
to devote substantially all of her business time, energies and attention to the
performance of her duties hereunder.  Nothing herein shall be construed as
preventing Executive from making and supervising personal investments, provided
they will not interfere with the performance of Executive’s duties hereunder or
violate the provisions of Section 5.4 hereof.
 
1.3          Location.  The Company will maintain its principal executive
offices within a thirty (30) mile radius of its current location in Jersey City,
NJ.  Executive shall undertake such occasional travel, within or outside the
United States, as is reasonably necessary in the interests of the Company.
 
 
1

--------------------------------------------------------------------------------

 
 
2.            Term.  The term of Executive’s employment hereunder shall commence
on the date hereof and shall continue until 48 months (“Term”) unless terminated
earlier as hereinafter provided in this Agreement, or unless extended by mutual
written agreement of the Company and Executive.  Unless the Company and
Executive have otherwise agreed in writing, if Executive continues to work for
the Company after the expiration of the Term, her employment thereafter shall be
under the same terms and conditions provided for in this Agreement, except that
her employment will be on an “at will” basis and the provisions of Sections 4.4
and 4.6(c) shall no longer be in effect.
 
3.             Compensation and Benefits.
 
3.1          Salary.  The Company shall pay to Executive a salary (“Base
Salary”) at the annual rate of $225,000.  Executive’s compensation shall be paid
in equal, periodic installments in accordance with the Company’s normal payroll
procedures, as such practices shall be established or modified from time to
time, but the Base Salary shall be paid to Executive no less frequently than
once each month.
 
3.2          Performance Bonus.  Executive will be eligible to earn an annual
bonus for each year employed by the Company based upon Executive and the Company
meeting certain performance objectives to be defined over a reasonable time
frame.  The bonus will be targeted to provide for a bonus equal to 50% of Base
Salary annually if the performance objectives are met.  The bonus will be
distributed upon the sooner of: (1) ninety (90) days following the end of the
Company's fiscal year end; and (2) after the filing by the Company of its annual
report on Form 10-K.
 
3.3          Statutory Stock Option .  As additional compensation, the Company
hereby grants the Executive options expiring in 5 years to purchase five hundred
thousand (500,000) shares of  common stock of the Company.  The purchase price
shall be the price of the share on the date of execution of this Agreement.  The
shares shall vest to Executive on a quarterly basis over the course of the Term
of this Agreement (i.e. an option for 31,250 shares per quarter).  The options
will be issued pursuant to a qualified option plan and will be registered on a
Form S-8 registration statement filed with the Securities and Exchange
Commission, which S-8 shall be filed with the Securities and Exchange Commission
no later than 60 days from the date hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
3.4          Other Stock and Option Grants .   In addition to any other option
or stock grants provided for in this Agreement, the Board may from time to time
authorize the issuance of additional equity grants (common stock or options ) to
the  Executive.
 
3.5          Benefits.  Executive shall be entitled to such medical, life,
disability and other benefits as are generally afforded to other executives of
the Company, subject to applicable waiting periods and other conditions.
 
3.6          Vacation.  Executive shall be entitled to 20 days of paid vacation
in each year during the Term and to a reasonable number of other days off for
religious and personal reasons in accordance with customary Company policy.
 
3.7          Expenses.  The Company shall pay or reimburse Executive for all
transportation, hotel and other expenses reasonably incurred by Executive on
business trips and for all other ordinary and reasonable out-of-pocket expenses
actually incurred by her in the conduct of the business of the Company,
including monthly parking expenses,  against itemized vouchers submitted with
respect to any such expenses and approved in accordance with customary
procedures.
 
3.8          Indemnification. Executive shall be entitled through the Term to
the benefit of the indemnification provisions contained on the date hereof in
the bylaws of the Company and any applicable Bylaws of any Affiliate,
notwithstanding any future changes therein, to extent permitted by applicable
law at the time of the assertion of any liability against the Company or any
Affiliate, as the case may be.
 
4.             Termination.
 
4.1          Death.  If Executive dies during the Term, Executive’s employment
hereunder shall terminate and the Company shall pay to Executive’s estate the
amount set forth in Section 4.6(a).
 
 
3

--------------------------------------------------------------------------------

 
 
4.2          Disability.  The Company, by written notice to Executive, may
terminate Executive’s employment hereunder if Executive shall fail because of
illness or incapacity to render services of the character contemplated by this
Agreement for six (6) consecutive months.  Upon such termination, the Company
shall pay to Executive the amount set forth in Section 4.6(a).
 
4.3          By Company for “Cause”.  The Company, by written notice to
Executive, may terminate Executive’s employment hereunder for “Cause”.  As used
herein, “Cause” shall mean: (a) the refusal or failure by Executive to carry out
specific directions of the Board which are of a material nature and consistent
with her status as COO (or whichever positions Executive holds at such time), or
the refusal or failure by Executive to perform a material part of Executive’s
duties hereunder; (b) the commission by Executive of a material breach of any of
the provisions of this Agreement; (c) fraud or dishonest action by Executive in
her relations with the Company or any of its subsidiaries or affiliates
(“dishonest” for these purposes shall mean Executive’s knowingly or recklessly
making of a material misstatement or omission for her personal benefit); or (d)
the conviction of Executive of a felony under federal or state
law.  Notwithstanding the foregoing, no “Cause” for termination shall be deemed
to exist with respect to Executive’s acts described in clauses (a) or (b) above,
unless the Company shall have given written notice to Executive within a period
not to exceed ten (10) calendar days of the initial existence of the occurrence,
specifying the “Cause” with reasonable particularity and, within thirty (30)
calendar days after such notice, Executive shall not have cured or eliminated
the problem or thing giving rise to such “Cause;” provided, however, no more
than two cure periods need be provided during any twelve-month period.  Upon
such termination, the Company shall pay to Executive the amount set forth in
Section 4.6(b).
 
4.4          By Executive for “Good Reason”.  The Executive, by written notice
to the Company, may terminate Executive’s employment hereunder if a “Good
Reason” exists.  For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following circumstances without the Executive’s prior
written consent:  (a) a substantial and material adverse change in the nature of
Executive’s title, duties and/or responsibilities with the Company that
represents a demotion from her title, duties or responsibilities as in effect
immediately prior to such change (such change, a “Demotion”) or the assignment
to Executive of any duties materially inconsistent with Executive’s position,
authority, duties and/or responsibilities as contemplated by Section 1.1 hereof;
provided, however, that in the event of a “Change in Control” (as defined
below), no Demotion shall be deemed to have occurred as long as Executive shall
remain as the Company’s head operating officer, notwithstanding title and
provided there is no decrease in Executive’s compensation and benefits; (b)
material breach of this Agreement by the Company; (c) a failure by the Company
to make any payment to Executive when due, unless the payment is not material
and is being contested by the Company, in good faith;  or (d) a liquidation,
bankruptcy or receivership of the Company.    For purposes of this Agreement,
“Change in Control of the Company” shall be deemed to have occurred if any
“person” (as such term is used in Sections 13 (d) and 14 (d) of the Exchange Act
and the Regulations promulgated there under), other than the Company and/or any
officers or directors of the Company as of the date of this Agreement, acquires,
directly or indirectly, 50% or more of the Full Voting Power of the
Company.  “Full Voting Power” shall mean the right to vote in the election of
one or more directors through proxy or by the beneficial ownership of the common
stock or other securities then entitled to vote in the election of one or more
directors.  For purposes of calculating the percentage ownership of Full Voting
Power of a person, all warrants, option or rights held by all persons with
respect to the Company shall be deemed to have been exercised and all
convertible or exchangeable securities shall be deemed to have been converted or
exchanged, as the case may be disregarding for such purposes any restrictions on
conversion, voting (such as proxies), exchange or exercise, in each case for the
maximum number of shares of the common stock or other securities entitled to
then vote in the election of one or more directors Notwithstanding the
foregoing, no “Good Reason” shall be deemed to exist with respect to the
Company’s acts described in clauses (a), (b) (c) or (e) above, unless Executive
shall have given written notice to the Company within a period not to exceed ten
(10) calendar days of the Executive’s knowledge of the initial existence of the
occurrence, specifying the “Good Reason” with reasonable particularity and,
within thirty (30) calendar days after such notice, the Company shall not have
cured or eliminated the problem or thing giving rise to such “Good Reason”;
provided, however, that no more than two cure periods shall be provided during
any twelve-month period of a breach of clauses (a), (b) (c) or (e above.  Upon
such termination, the Company shall pay to Executive the amount set forth in
Section 4.6(c).
 
4.5          By Company Without “Cause”.  The Company may terminate Executive’s
employment hereunder without “Cause” by giving at least thirty (30) days written
notice to Executive. Upon such termination, the Company shall pay to Executive
the amount set forth in Section 4.6(c).
 
 
4

--------------------------------------------------------------------------------

 
 
4.6          Compensation Upon Termination.  In the event that Executive’s
employment hereunder is terminated, the Company shall pay to Executive the
following compensation:
 
(a)           Payment Upon Death or Disability.  In the event that Executive’s
employment is terminated pursuant to Sections 4.1 or 4.2, the Company shall no
longer be under any obligation to Executive or her legal representatives
pursuant to this Agreement except for: (i) the Base Salary due Executive
pursuant to Section 3.1 hereof through the date of termination; (ii) all valid
expense reimbursements;  (iii) any accrued but unpaid bonus payments and (iv)all
accrued but unused vacation pay.
 
(b)           Payment Upon Termination by the Company For “Cause”.  In the event
that the Company terminates Executive’s employment hereunder pursuant to Section
4.3, the parties shall have no further obligations to each other hereunder,
except for: (i) the Base Salary due Executive pursuant to Section 3.1 hereof
through the date of termination; (ii) all valid expense reimbursements; (iii)
any accrued but unpaid bonus payments and (iv) all unused vacation pay through
the date of termination required by law to be paid.
 
(c)           Payment Upon Termination by Company Without Cause or by Executive
for Good Reason.  In the event that Executive’s employment is terminated
pursuant to Sections 4.4 or 4.5, the parties shall have no further obligations
to each other hereunder except for: (i) 200% of the Base Salary of Executive
pursuant to Section 3.1 hereof, payable in accordance with Section 3.1; (ii) all
valid expense reimbursements;  (iii) any accrued but unpaid bonus payments (iv)
all accrued but unused vacation pay; and (v) all options granted to Executive
shall fully vest and be exercisable at any time by Executive and Executive shall
receive such other compensation to which it would be entitled for the balance of
the Term as if such termination had not occurred.
 
(d)           Executive shall have no duty to mitigate awards paid or payable to
her pursuant to this Agreement, and any compensation paid or payable to
Executive from sources other than the Company will not offset or terminate the
Company’s obligation to pay to Executive the full amounts pursuant to this
Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
5.             Protection of Confidential Information; Non-Competition.
 
5.1          Acknowledgment.  Executive acknowledges that:
 
(a)           As a result of her current and prior employment with the Company,
Executive has obtained and will obtain secret and confidential information
concerning the business of the Company and its subsidiaries (referred to
collectively in this Section 5 as the “Company”), including, without limitation,
financial information, proprietary rights, trade secrets and “know-how,”
customers and sources (“Confidential Information”).
 
(b)           The Company will suffer substantial damage which will be difficult
to compute if, during the period of his employment with the Company, Executive
should enter a business directly competitive with the Company or divulge
Confidential Information.
 
(c)           The provisions of this Agreement are reasonable and necessary for
the protection of the business of the Company.
 
5.2          Confidentiality.  Executive agrees that she will not at any time,
during the Term or thereafter, divulge to any person or entity any Confidential
Information obtained or learned by her as a result of her employment with the
Company, except (i) in the course of performing her duties hereunder, (ii) with
the Company’s prior written consent; (iii) to the extent that any such
information is in the public domain other than as a result of Executive’s breach
of any of her obligations hereunder; or (iv) where required to be disclosed by
court order, subpoena or other government process.  If Executive shall be
required to make disclosure pursuant to the provisions of clause (iv) of the
preceding sentence, Executive promptly, but in no event more than 48 hours after
learning of such subpoena, court order, or other government process, shall
notify, confirmed by mail, the Company and, at the Company’s expense, Executive
shall:  (a) take all reasonably necessary and lawful steps required by the
Company to defend against the enforcement of such subpoena, court order or other
government process, and (b) permit the Company to intervene and participate with
counsel of its choice in any proceeding relating to the enforcement thereof.
 
 
6

--------------------------------------------------------------------------------

 
 
5.3          Documents.  Upon termination of her employment with the Company,
Executive will promptly deliver to the Company all memoranda, notes, records,
reports, manuals, drawings, blueprints and other documents (and all copies
thereof) relating to the business of the Company and all property associated
therewith, which she may then possess or have under her control; provided,
however, that Executive shall be entitled to retain copies of such documents
reasonably necessary to document her financial relationship with the Company.
  
5.4          Non-competition.  During the Term and for a period of one  (1) year
thereafter, Executive, without the prior written permission of the Company,
shall not, within the United States of America, (i) be employed by, or render
any services to, any person, firm or corporation engaged in the online video
advertising business or any other business which is directly in competition with
any “material” business conducted by the Company or any of its subsidiaries at
the time of termination (as used herein “material” means a business which
generated at least 30% of the Company’s consolidated revenues for the last full
fiscal year for which audited financial statements are available)(“Competitive
Business”), provided, however, and notwithstanding anything to the contrary
beginning after the Executive is no longer employed by the Company, Executive
may provide services to a non-Competitive Business provided that the services
provided by such non-Competitive Business are not substantially similar to the
services provided by the Company; (ii) engage in any Competitive Business for
his or its own account; (iii) be associated with or interested in any
Competitive Business as an individual, partner, shareholder, creditor, director,
officer, principal, agent, employee, trustee, consultant, advisor or in any
other relationship or capacity, provided, however, and notwithstanding anything
to the contrary beginning after the Executive is no longer employed by the
Company, Executive may provide services to a non-Competitive Business provided
that the services provided by such non-Competitive Business are not
substantially similar to the services provided by the Company; (iv)  employ or
retain, or have or cause any other person or entity to employ or retain, any
person who was employed or retained by the Company while Executive was employed
by the Company (other than Executive’s personal secretary and assistant); or (v)
solicit, interfere with, or endeavor to entice away from the Company, for the
benefit of a Competitive Business, any of its customers or other persons with
whom the Company has a contractual relationship.  Notwithstanding anything to
the contrary herein Section 5.4 (iv) shall not apply to members of the
Executive’s immediate family (meaning spouse, siblings and
descendants).   Notwithstanding the foregoing, nothing in this Agreement shall
preclude Executive from investing her personal assets in any manner she chooses,
provided, however, that Executive may not, during the period referred to in this
Section 5.4, own more than 10% of the equity securities of any Competitive
Business.
 
 
7

--------------------------------------------------------------------------------

 
 
5.5          Injunctive Relief.  If Executive commits a breach, or threatens to
commit a breach, of any of the provisions of Sections 5.2 or 5.4, the Company
shall have the right and remedy to seek to have the provisions of this Agreement
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed by Executive that the services being rendered hereunder
to the Company are of a special, unique and extraordinary character and that any
such breach or threatened breach will cause irreparable injury to the Company
and that money damages will not provide an adequate remedy to the Company.  The
rights and remedies enumerated in this Section 5.5 shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company under law
or equity.  In connection with any legal action or proceeding arising out of or
relating to this Agreement, the prevailing party in such action or proceeding
shall be entitled to be reimbursed by the other party for the reasonable
attorneys’ fees and costs incurred by the prevailing party.
 
5.6          Modification.  If any provision of Sections 5.2 or 5.4 is held to
be unenforceable because of the scope, duration or area of its applicability,
the tribunal making such determination shall have the power to modify such
scope, duration, or area, or all of them, and such provision or provisions shall
then be applicable in such modified form.
 
5.7          Survival.  The provisions of this Section 5 shall survive the
termination of this Agreement for any reason, except in the event Executive is
terminated by the Company without “Cause,” or if Executive terminates this
Agreement with “Good Reason,” in either of which events Section 5.4 shall be
null and void and of no further force or effect.
 
6.             Miscellaneous Provisions.
 
6.1          Notices.  All notices provided for in this Agreement shall be in
writing, and shall be deemed to have been duly given when (i) delivered
personally to the party to receive the same, or (ii) when mailed first class
postage prepaid, by certified mail, return receipt requested, addressed to the
party to receive the same at her or its address set forth below, or such other
address as the party to receive the same shall have specified by written notice
given in the manner provided for in this Section 6.1.  All notices shall be
deemed to have been given as of the date of personal delivery or mailing
thereof.
 
 
8

--------------------------------------------------------------------------------

 
 
If to Executive:
 
If to the Company:
 
With a copy in either case to:
 
6.2          Entire Agreement; Waiver.  This Agreement sets forth the entire
agreement of the parties relating to the employment of Executive and is intended
to supersede all prior negotiations, understandings and agreements.  No
provisions of this Agreement may be waived or changed except by writing by the
party against whom such waiver or change is sought to be enforced.  The failure
of any party to require performance of any provision hereof or thereof shall in
no manner affect the right at a later time to enforce such provision.
 
6.3          Governing Law.  All questions with respect to the construction of
this Agreement, and the rights and obligations of the parties hereunder, shall
be determined in accordance with the law of the State of New York applicable to
agreements made and to be performed entirely in New York.
 
6.4          Binding Effect; Nonassignability.  This Agreement shall inure to
the benefit of and be binding upon the successors and assigns of the
Company.  This Agreement shall not be assignable by Executive, but shall inure
to the benefit of and be binding upon Executive’s heirs and legal
representatives.
 
6.5          Severability.  Should any provision of this Agreement become
legally unenforceable, no other provision of this Agreement shall be affected,
and this Agreement shall continue as if the Agreement had been executed absent
the unenforceable provision.
 
6.6          Section 409A.  This Agreement is intended to comply with the
provisions of Section 409A of the Internal Revenue Code (“Section 409A”).  To
the extent that any payments and/or benefits provided hereunder are not
considered compliant with Section 409A, the parties agree that the Company shall
take all actions necessary to make such payments and/or benefits become
compliant.
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.
 

  ASCEND ACQUISITION CORP.             /s/ Jonathan J. Ledecky    
By:
Jonathan J. Ledecky, Interim CFO             /s/ Limor Regular    
Limor Regular
 

 
 
10

--------------------------------------------------------------------------------